No. 12235

      I N THE SUPREME COURT OF THE STATE O M N A A
                                          F OTN

                                     1972



MONA KIRBY, by Guardian ad 1 t e m ,
                            i
GWAW KIRBY and GWAN KIRBY,

                         P l a i n t i f f and A p p e l l a n t ,

      -V8   -
MELINDA P. K E T X and LEONARD M. KELLY,

                         Defendants and Respondents.



Appeal from:     D i s t r i c t Court of t h e F i r s t J u d i c i a l D i s t r i c t ,
                 Honorable Gordon R. B e n n e t t , Judge p r e s i d i n g .

Counsel o f Record:

    For Appellant :

         A r t h u r I?. Acher a p p e a r e d , Helena, Montana.
         Robert F. Swanberg a r g u e d , Helena, Montana.

    F o r Respondents:

            Robert Ta. Johnson a r g u e d , Lewistown, Montana.



                                               Submitted:            October 1 9 , 1972

                                                   Decided :
                 $fyt:
                                                                 X 10 1972
                                                                 C
Filed:Ec:        $,$id
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

        This i s a p e r s o n a l i n j u r y and p r o p e r t y damage a c t i o n by
p l a i n t i f f s , t r i e d t o a j u r y i n t h e d i s t r i c t c o u r t of t h e f i r s t
j u d i c i a l d i s t r i c t , county of Lewis and Clark.               After a verdict
f o r defendants and d e n i a l of a motion f o r a new t r i a l , p l a i n -
t i f f s a p p e a l from t h e f i n a l judgment.
        O t h e morning of October 1 5 , 1969, on I n t e r s t a t e Highway
         n
#15, an a c c i d e n t occurred about seven m i l e s n o r t h of Helena.
A l l p a r t i e s involved i n t h e a c c i d e n t were t r a v e l i n g s o u t h toward
Helena from t h e Lincoln road t o a t t e n d work o r school.                           A dense
fog enshrouded t h e a r e a and t h e highway s u r f a c e was i c y .
        The f a c t s on some c o n t r o l l i n g i s s u e s a r e i n d i s p u t e , b u t
we w i l l r e l a t e them most f a v o r a b l y t o t h e p r e v a i l i n g p a r t y .
        P l a i n t i f f Mona Kirby and h e r mother Gertrude Kirby were
t r a v e l i n g south on I n t e r s t a t e #15, which i s a f o u r l a n e highway
d i v i d e d by a median w i t h two d r i v i n g l a n e s and a broad shoulder
parking a r e a , both n o r t h and south.                They were passed by de-
fendant Leonard M, K e l l y , d r i v i n g a GMC pickup t r u c k .                   As the
Kirby c a r continued i n t h e f o g , i t approached Leonard ~ e l l y ' s
pickup which had stopped o f f t o t h e s i d e of t h e road t o c l e a n
t h e i c e and f r o s t from t h e windshield.                P l a i n t i f f s contend
Leonard ~ e l l y ' spickup was n o t o f f t h e d r i v i n g l a n e .             Gertrude
Kirby stopped h e r a u ~ o m o b i l ei n t h e r i g h t hand o r o u t s i d e l a n e
of t r a f f i c ,
        A f t e r c l e a n i n g h i s windshield, Leonard Kelly continued
toward Helena.           Gertrude Kirby w a i t e d f o r a s h o r t p e r i o d of time
a f t e r Leonard Kelly had departed and a s s h e was about t o move
h e r c a r , i t was s t r u c k i n t h e r e a r by a c a r d r i v e n by codefendant,
Melinda Kelly.           Both v e h i c l e s came t o a s t o p on t h e highway.                 The
damage seemed minor.
        While t h e d r i v e r s were surveying t h e damage t o t h e i r
r e s p e c t i v e automobiles, and were o u t of t h e automobiles, a n o t h e r
automobile d r i v e n by R u s s e l l Harvey came from behind and s t r u c k
Melinda K e l l y ' s v e h i c l e .      Harvey drove h e a v i l y i n t o t h e r e a r of
Melinda K e l l y ' s automobile, r u p t u r i n g t h e g a s o l i n e tank.              This
caused a f i r e which i n j u r e d I e s . Knapp, who was r i d i n g w i t h
Melinda Kelly, and Cheryl Kelly, daughter of t h e K e l l y s , was                                  -

engulfed i n flaming g a s o l i n e .
        P l a i n t i f f Mona Kirby was a l s o i n j u r e d i n t h i s s e r i e s of
accidents.          She was t r e a t e d a t v a r i o u s times by a medical d o c t o r
a f t e r the accident.


t o h i s automobile.




                               ".+ P l a i n t i f f Gwan Kirby, f a t h e r of Mona,
claimed damages f o r i n j u r i e s t o h i s daughter; and f o r damages
                                 The j u r y found f o r defendants on b o t h counts.

        P l a i n t i f f s p r e s e n t s e v e r a l i s s u e s f o r review which w i l l b e
d i s c u s s e d i n o r d e r of t h e i r p r e s e n t a t i o n i n t h e b r i e f .
        P l a i n t i f f s contend t h e r e was n o t s u b s t a n t i a l evidence t o
s u p p o r t t h e v e r d i c t f o r defendants and t h e t r i a l c o u r t e r r e d i n
i t s f a i l u r e t o g r a n t a new t r i a l .


r e a f f i r m e d i n Davis v. Davis,
29 St.Rep.        65,69:
                                                          I n reviewing t h i s i s s u e , t h i s
Court w i l l follow t h e long e s t a b l i s h e d r u l e , which was a g a i n
                                                          Mon t   .         ,

        "'When such a q u e s t i o n i s b e f o r e t h i s Court we w i l l
        review t h e evidence t o d e c i d e i f t h e v e r d i c t i s
                                                                                497 P.2d 315, 318,




        supported by s u b s t a n t i a l evidence. Breen v. I n d u s t r i a l
        Accident Board (Mont. 1968), [I50 14ont. 4631 436 P. 2d
        701. The f a c t t h a t t h e r e were c o n f l i c t s i n t h e t e s t i -
        mony does n o t mean t h e r e i s n o t s u b s t a n t i a l evidence
        t o support t h e v e r d i c t . W must a c c e p t t h e evidence

        t o b e l i e f ff
                                              e
        b e l i e v e d by t h e j u r y "unless t h a t evidence i s s o i n -
        h e r e n t l y impossible o r improbable a s n o t t o b e e n t i t l e d
                                       Wallace v . Wallace 85 Mont. 492,
        279 P.374, 377, 66 A.L.R. 587 (1929). t I'
        Even though t h e r e i s a c o n f l i c t i n t h e evidence, t h e r e i s
evidence, depending on which w i t n e s s t h e j u r y b e l i e v e d , t h a t
defendant Leonard K e l l y drove h i s pickup w i t h due c a r e and was
n o t on o r blocking t h e highway when Gertrude Kirby chose t o s t o p
on t h e d r i v i n g l a n e , i n which c a s e Gertrude Kirby could n o t look
t o defendant Leonard Kelly t o respond f o r h e r misfortune,                               There
i s f u r t h e r evidence t h a t Gertrude Kirby remained stopped on t h e
highway some minutes a f t e r Leonard Kelly d e p a r t e d .                       There i s a l s o

evidence t h a t t h e r e was no problem s e e i n g t h e t r a f f i c l a n e markers
on t h e highway s u r f a c e .
        P l a i n t i f f s f u r t h e r contend t h a t Leonard Kelly was n e g l i g e n t
p e r s e f o r n o t having d e f r o s t e r s under s e c t i o n 32-21-148,                R.C.M.
1947, which r e q u i r e s :

       "(a) N person sha.11 d r i v e any motor v e h i c l e w i t h any
                  o
       s i g n , p o s t e r , o r o t h e r n o n t r a n s p a r e n t m a t e r i a l upon t h e
       f r o n t windshield, s i d e wings, o r o t h e r s i d e o r r e a r
       windows of such v e h i c l e which o b s t r u c t s t h e d r i v e r ' s
       c l e a r view of t h e highvmy o r any i n t e r s e c t i n g highway.

       " (b) The windshield on every motor v e h i c l e s h a l l b e
       equipped w i t h a d e v i c e f o r c l e a r i n g r a i n , snow, o r
       o t h e r moisture from t h e windshield, which d e v i c e s h a l l
       b e s o c o n s t r u c t e d a s t o be c o n t r o l l e d o r operated by
       t h e d r i v e r of t h e v e h i c l e .

       " ( c ) Every windshield wiper upon a motor v e h i c l e s h a l l
       b e maintained i n good working o r d e r . I I
T h i s s t a t u t e r e q u i r e s t h a t t h e r e b e windshield wipers on t h e
v e h i c l e , t h a t they b e i n good working o r d e r , and t h a t they a r e
o p e r a t e d from t h e i n s i d e of t h e automobile.              W f i n d no a u t h o r i t y
                                                                          e
t o extend t h e mandate of t h i s s t a t u t e t o i n t e r i o r h e a t i n g de-
vices,
        I n s o f a r a s Melinda K e l l y ' s a c t i o n s a r e concerned, t h e r e i s
s u b s t a n t i a l evidence i n t h e r e c o r d t h a t would allow a j u r y t o
f i n d t h a t s h e was o p e r a t i n g h e r v e h i c l e under proper c o n t r o l
and a t a reduced speed when she e n t e r e d t h e fog and came suddenly
upon Gertrude K i r b y ' s automobile i n t h e d r i v i n g l a n e .                  The f o r c e
of t h e d e s c r i b e d impact would r e i n f o r c e t h e evidence o f slow
speed.
        P l a i n t i f f s f u r t h e r contend t h a t c o u r t ' s i n s t r u c t i o n No. 7 ,
which i s s e c t i o n 32-2199, R.C.M,              1947, "Stopping, s t a n d i n g , o r
parking o u t s i d e of b u s i n e s s o r r e s i d e n c e d i s t r i c t s , " i s n o t
a p p l i c a b l e t o t h e f a c t s h e r e , due t o t h e poor v i s i b i l i t y .       This
statuteis c l e a r l y t h e law and we f i n d no e r r o r ,
        P l a i n t i f f s ' proposed i n s t r u c t i o n No, 5 d e a l s w i t h t h e code
s e c t i o n on windshield wipers and we have p r e v i o u s l y commented
on t h i s i s s u e of t h e c a s e .      With no evidence i n t h e r e c o r d of
d e f e c t i v e w i p e r s , t h e i n s t r u c t i o n w a s p r o p e r l y denied,
        P l a i n t i f f s contend t h e g i v i n g of c o u r t ' s i n s t r u c t i o n No. 18
was e r r o r .      This i n s t r u c t i o n was given over p l a i n t i f f s ' o b j e c t i o n
and r e a d s :
        "You a r e i n s t r u c t e d t h a t i f you f i n d negligence on
        t h e p a r t of Gertrude L. Kirby was t h e s o l e proximate
        cause of damage t o t h e p l a i n t i f f s , o r e i t h e r of them,
        then your v e r d i c t s h a l l be f o r t h e d e f e n d a n t s , Leonard
        Kelly and Melinda Kelly.''
        The r e c o r d c o n t a i n s evidence, i f b e l i e v e d by t h e j u r y ,
t h a t Gertrude Kirby was stopped on t h e d r i v i n g l a n e f o r some
p e r i o d of time f o r no purpose, a s t h e r e were two d r i v i n g l a n e s
a v a i l a b l e t o proceed.        Leonard Kelly t e s t i f i e d t h a t i t appeared
s h e was w a i t i n g t o f o l l o w h i s machine through t h e fog,                    I t was
w i t h i n t h e province of t h e j u r y t o make t h i s d e t e r m i n a t i o n
from t h e r e c o r d .      T h e r e f o r e , t h e i n s t r u c t i o n would apply.
        The n e x t i s s u e f o r review concerns t h e v e r d i c t s submitted
t o jury.         The c o u r t gave a proposed v e r d i c t submitted by
p l a i n t i f f s which r e q u i r e d t h e j u r y t o respond t o f o u r s e t s of
questions.           The defendants submitted a g e n e r a l v e r d i c t i n t h e i r
favor.         The c o u r t asked f o r o b j e c t i o n s , i f any, t o t h e d e f e n d a n t s '
v e r d i c t being submitted t o t h e j u r y ,              P l a i n t i f f s only responded
t h a t t h e y thought i t t o be r e p e t i t i o u s and t h e c o u r t thereupon
submitted both forms t o t h e j u r y .
        When t h e j u r y r e t u r n e d i t s v e r d i c t , i t used t h e v e r d i c t
submitted by d e f e n d a n t s , t h e g e n e r a l v e r d i c t .        P l a i n t i f f s now
contend t h a t i t was e r r o r f o r t h e j u r y n o t t o have a l s o answered
t h e q u e s t i o n s on t h e i r proposed v e r d i c t .        Nowhere i n t h e r e c o r d
i s i t e s t a b l i s h e d t h a t p l a i n t i f f s moved under Rule 4 9 ( a ) , M,R,
Civ.P.,        t h a t t h e j u r y be r e q u i r e d t o r e t u r n only a s p e c i a l
v e r d i c t i n t h e form of s p e c i a l w r i t t e n f i n d i n g upon each i s s u e
of f a c t .      Under t h e s t a t e of t h e r e c o r d , we d e c l i n e t o c o n s i d e r
e r r o r on t h e p a r t of t h e t r i a l c o u r t ,
        The f i n a l i s s u e r a i s e d by p l a i n t i f f s i s t h a t t h e c o u r t
e r r e d i n f a i l i n g t o s t r i k e defendants' c o s t b i l l .          When t h i s
c a s e came t o o r a l argument i n t h i s Court, counsel f o r defendants
withdrew t h e i r o p p o s i t i o n t o t h i s argument and t h e r e f o r e p l a i n -
t i f f s w i l l p r e v a i l on t h a t p o i n t .
        The judgment of t h e d i s t r i c t c o u r t i s a f f i r m e d , however
t h e b i l l of c o s t s e n t e r e d by defendants w i l l n o t b e allowed.




                                                                                                  I
                                                            ' ~ s s o c i a t eJ u s t i c e




        Associate J u s t i c e s .